Title: To Thomas Jefferson from Stephen T. Mitchell, 12 June 1824
From: Mitchell, Stephen T.
To: Jefferson, Thomas


Dear Sir,
Lynchburg
June 12th 1824—
I have taken the liberty of sending you a Prospectus for a new literary which with the cooperation of several gentleman who possess great scientific acquirement I shall shortly establish in this place—My motive for addressing you upon this subject is: this: as you deservedly rank at the head of all persons in this state both on the score of literary & political intelligence your sanction to the work would be an invaluable acquisition and I am convinced that you will on a perusal of my plan & motives readily afford me that favour—the intellectual stagnation into which the people of this our native state of Virginia have sunk, has too long been a reproach to us—possessing as we do such inexhaustible sources of information—and I know of no plan better calculated to remove this evil than the one which I have enclosed—Scotland twenty years ago laboured in point of elegant, scientific information under greater disadvantages than we now do—the Edinburg Review has with a giants’ might tore away the veil of ignorance & raised the reputation of Scottish literature to an equal with its gallantry—Believe me sir with the best wishes for your health & welfareYours most respectfullyStephen T. Mitchell